   

 

Thaddeus Gabara (pro se)
Owner and co-inventor of ‘Patents-in-Suit’

 

P.O. Box 512

New Providence, NJ 07974
Email: thadgabara@gmail.com
Telephone: (908) 821-6590

THADDEUS GABARA — PRO SE
Complaint -Amended Once — 11-15-2019

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

THADDEUS GABARA, Case No: 19-CV-09890-DLC
Plaintiff,
Vv. ONCE AMENDED COMPLAINT FOR
PATENT INFRINGEMENT AND JURY
FACEBOOK, INC., DEMAND .
Defendant.

 

 

   

gah
oye

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 1 of Amended Complaint
0
Plaintiff THADDEUS GABARA (“Gabara” or “Plaintiff’) sent correspondence to Mr.
Mark Zuckerberg (Chairman and CEO of Facebook) that arrived via USPS at the Headquarters
of Facebook, INC., on October 11, 2019 at 10:31AM containing an offer that may have averted
the present situation. However, Gabara failed to receive any type of reply or correspondence by
the deadline. The Plaintiff, using his ‘pro se’ rights, hereby brings this action for patent
infringement against Defendant FACEBOOK, INC. (“Facebook” or “Defendant”). Gabara alleges
the Defendant of infringing the following five validly issued patents (“Patents-in-Suit”): 1) U.S.
Patent No. 8,930,131, titled “Method and Apparatus of Physically Moving a Portable Unit to View
an Image of a Stationary Map;” 2) U.S. Patent No. 8,620,545, titled “Method and Apparatus of
Physically Moving a Portable Unit to View an Image of a Stationary Map;” 3) U.S. Patent No.
8,836,698, titled “Method and Apparatus for Identifying a 3-D Object from A 2-D Display ofa
Portable Unit;” 4) U.S. Patent No. 8,706,400, titled “Method and Apparatus of Physically
Moving a Portable Unit to View an Image of a Stationary Map,” 5) U.S. Patent No. 9,299,348,
titled “Method and Apparatus for Obtaining Information from the Web.” A Table of Contents is

provided as the last sheet of this document. The Defendant infringes as follows:

PARTIES

1. Plaintiff maintains his principal place of residence in the city of Murray Hill, NJ
07974 with a mailing address of: Thaddeus Gabara, P.O. Box 512, New Providence, NJ 07974.

2. Defendant Facebook, Inc. is a Delaware corporation with a principal place of
business at 1 Hacker Way, Menlo Park, California 94025. Facebook has an established brick
and mortar business at 770 Broadway, Floor 8, New York, New York 10003.

3. Facebook also has a presence in the virtual world and owns and operates the

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 2 of Amended Complaint

2 of 356
websites identified as ‘www.facebook.com’ and ‘facebook360.fb.com.’! On information and
belief, Facebook requires users to register before the user is able to access any of the ‘platforms’
(offerings, products, social information, website services, etc.) available in Facebook’s virtual

world. There are over 2.4 billion active Facebook users

  
    

worldwide. | | | | }
NAY 4
4, Facebook also has a Facebook page in the virtual me
facebook 460
world identified as ‘facebook.com/Facebook360.’ On information and Figure 1. Logo of Facebook

360.

belief, these website and Facebook pages market, offer, and distribute
its ‘platforms’ to Facebook users. On information and belief, one example of these ‘platforms’
that Defendant’s website and Facebook page markets, offers, and distributes is identified as
‘Facebook 360.’

5. Facebook released Facebook 360 on March 8, 2017. The logo
for Facebook 360 is shown in Figure 1. On Defendant’s website page’,

Defendant announces that ‘Facebook 360° is “A stunning and captivating

 

way for publishers and content creators to share immersive stories, places Figure“ f acebook

and experiences with their fans.” On information

 

 

 

 

 

a and belief, when the Facebook user of the portable
Boa _ unit is logged into Facebook, Facebook 360 is
: available and accessible to the portable unit ifa
am Facebook 360 icon (see Figure 2) becomes visible.
6. Figure 3A illustrates the number
2019 2020

Year

of Facebook ‘likes’ that the Facebook 360
Figure 3A. Rapid growth of Facebook 360 likes,

Facebook page located at

 

‘The leading text segment ‘https://’ may be suppressed in this document to simplify reciting the full web addresses.
* https://facebook360.fb.com

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 3 of Amended Complaint

3 of 356
‘facebook.com/Facebook360’ received during the past year. If the 50% growth of likes can be
correlated to the growth of total member usage, Facebook 360’s future appears strong. Table 1

presents the data of Facebook ‘likes’ extracted using the website

 

 

 

 

 

 

 

 

 

Facebook 360 ‘likes’

called The WayBack Machine? (for the first three data points). The [Gate tof likes
Nov. 20, 2018 1,592,493

fourth data point was read from the live Facebook 360 page. Apr. 16, 2019 2,036,936
Sept. 25, 2019 2,366,422

7. Facebook also rolled out another ‘platform’ called Oct, 19, 2019 2,406,106

Extracted from:
‘3D Photos’ on October 11, 2018 which they state “bring scenes The Wayback Machine

 

 

Table 1. Wayback Machine Data.
to life with depth and movement” on a portable unit.’ Facebook

provides and their users use the 3D photos icon as illustrated in Figure 3B to gain access to 3D
photos.

8. Facebook also has a Facebook page in the virtual world

 

identified as ‘workplace.com’. On information and belief, this Facebook Figure 3B. 3D photos
icon.

website markets, offers, and distributes its ‘platforms’ to Facebook users.

On information and belief, one example of these ‘platforms’ that Defendant’s website and

Facebook page markets, offers, and distributes is identified as ‘Workplace by Facebook.’

9. Facebook introduced ‘Workplace

 

by Facebook’ on October 10, 2016, formally
known as ‘Facebook at Work.’ its logo is Figure 4A. Facebook's logo for Workplace by

, Facebook.
illustrated at the top in Figure 4A. In their
opening line of this posted announcement, Facebook states “Connect everyone in your
organization. Empower and transform your whole business, with features like groups, chat and

video calls.”

10. Workplace by Facebook supports the ‘tools’ of Instant Messaging, Lead

 

3 http://web.archive.org/web/20170518111929/https://www facebook.com/Facebook360/
* https://facebook360.fb.com/2018/10/11/3d-photos-now-rolling-out-on-facebook-and-in-vr/
° https://www.workplace.com

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 4 of Amended Complaint

4 of 356
generation in Messenger, Auto-Translate, Collaboration Spaces, Org Chart, News Feed, Live
Video, Video Conferencing and Integrations®,
. ® e

11. Workplace by Facebook also supports and uses a virtual AY L ¢ . al

world called ‘wit. ai’: the logo is illustrated in Figure 4B. On Figure 4B. The wit.ai
logo.

information and believe ‘wit.ai, Inc.’ is a Facebook-owned company "
that is building an Artificial Intelligence (Al) platform to create apps that understand human
language®. On their home page, wit.ai presents the following statement when the mouse is

placed over the ‘Bots’ image, “Easily create text or voice based bots that

humans can chat with on their preferred messaging platform.” On information

 

 

and belief, Facebook uses bots in Workplace by Facebook. A wit.ai icon of a | |

Figure 4C. Icon
of the wit.ai bot.

bot is illustrated in Figure 4C.

12. On information and belief, Facebook cites several companies that use Workplace
by Facebook to take care of business. These include PricewaterhouseCoopers, Okta, Inc., Box,
Inc.’, Walmart, Air Asia, Booking.com, Campbell’s, Heineken, Spotify, Domino’s, Starbucks,
Algar Telecom, and 30,000 more global organizations’”.

NATURE OF THE ACTION

13. This is an action for infringement of United States Patent No. 8,930,131 (‘the “131
patent”), of United States Patent No. 8,620,545 (“the ‘545 patent”), of United States Patent No.
8,836,698 (“the ‘698 patent”), of United States Patent No. 8,706,400 (the ‘400 Patent) , and of
United States Patent No. 9,299,348 (the ‘348 Patent) under the Patent Act, 35 U.S.C. § 271, et

seq., based on Defendant’s unauthorized commercial manufacture, use, importation, offer for

sale, and sale of infringing products and services in the United States. This is a patent

 

5 httos://www.workplace.com/?fbclid=lwAR1zC3yUYluyBHbSJ8 7NI3Wfi221 WaHehelaBXarPViFAKCy5BMZhEkbvs
then scroll down the page, just past the ‘Taking care of business’ section.

7 https://wit.ai

8 https://wit.ai/iobs

> httys://www.facebook.com/workplace/partners

1 bitos://www.workplace.com/?fbclid=lwAR1zC3yUYluyBHbSJ87NI3Wfi221 WaHeheLaBXarPViFAKCy5BMZhEkbvs

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 5 of Amended Complaint

5 of 356
infringement action to stop Defendant’s infringement of the ‘131 patent entitled “Method and
Apparatus of Physically Moving a Portable Unit to View an Image of a Stationary Map,” the
‘545 patent entitled “Method and Apparatus of Physically Moving a Portable Unit to View an
Image of a Stationary Map,” the ‘698 patent entitled “Method and Apparatus for Identifying a 3-
D Object from a 2-D Display ofa Portable Unit,” the ‘400 patent entitled “Method and
Apparatus of Physically Moving a Portable Unit to View an Image of a Stationary Map,” and
the ‘348 patent entitled “Method and Apparatus for Obtaining Information from the Web.”

Gabara seeks monetary damages and injunctive relief.

JURISDICTION

14. This is an action for patent infringement arising under the Patent Laws of the
United States, 35 U.S.C. § 1 ef seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

15. This Court has original jurisdiction over the subject matter of this action pursuant
to 28 U.S.C. §§ 1331 and 1338(a).

16. This Court has original jurisdiction over Defendant because Defendant has
engaged in systematic and continuous business activities in this District. As described below,
Defendant has committed acts of patent infringement giving rise to this action within this

District.

VENUE
17. Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
committed acts of patent infringement within the State of New York and has an established
brick and mortar business located in New York City in Lower Manhattan, where Lower

Manhattan is a part of this District. In addition, Gabara has suffered harm in this District.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 6 of Amended Complaint

6 of 356
ASSIGNMENT AND RECORDING
18. On October 25, 2019, Helen Gabara, President of TrackThings LLC, assigned the
following United States Patent Nos. 8,930,131; 8,620,545; 8,836,698; 8,706,400; and 8,532,919

(the “First Patent List”) from TrackThings LLC to Thaddeus Gabara, the Plaintiff.

19. The assignment of the “First Patent List” to the Plaintiff was recorded in the

United States Patent and Trademark Office (USPTO) on October 25, 2019.

20. On November 9, 2019, Helen Gabara, President of TrackThings LLC, assigned the
United States Application No. 13/013,886 and the United States Application No. 14/332,427,
which later issued as United States Patent No. 9,299,348 from TrackThings LLC (the “Second

Patent List”) to Thaddeus Gabara, the Plaintiff.

21. The assignment of the “Second Patent List” to the Plaintiff was recorded in the

USPTO on November 9, 2019.

22. The “Patents-in Suit” comprises United States Patent Nos. 8,930,131; 8,620,545;

8,836,698; 8,706,400; and 9,299,348.

PATENTS-IN-SUIT

23. On January 6, 2015, the United States Patent and Trademark Office (“USPTO”)
duly and legally issued United States Patent No. 8,930,131 (“the ‘131 Patent” or “one of the
Patents-in-Suit”), entitled “Method and Apparatus of Physically Moving a Portable Unit to
View an Image of a Stationary Map.” A true and correct copy of the ‘131 Patent is attached as
Exhibit 1 and incorporated herein by reference.

24, The current application No. 14/257,349, now Pat. No. 8,930,131 (“the ‘131
Patent”), filed on Apr. 14, 2014, which is a continuation of application No. 14/097,386, filed on

Dec. 5, 2013, now Pat. No. 8,706,400, which is a continuation of application No. 13/967,299,

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 7 of Amended Complaint

7 of 356
filed on Aug. 14, 2013, now Pat. No. 8,620,545, which is a continuation of application No.
13/337,251, filed on Dec. 26, 2011, now Pat. No. 8,532,919. The ‘131 Patent claims the benefit

of U.S. Patent Application No. 13/337,251 filed Dec. 26, 2011.

25. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,930,131 (“the ‘131 Patent") and all of its parent applications to and including United States

Patent Application No. 13/337, 251 filed with a priority date of December 26, 2011.

26. The ‘131 Patent is valid and enforceable under United States Patent Laws.

27. On December 31, 2013, the USPTO duly and legally issued United States Patent
No. 8,620,545 (“the ‘545 Patent”), entitled “Method and Apparatus of Physically Moving a
Portable Unit to View an Image of a Stationary Map.” A true and correct copy of the *545

Patent is attached as Exhibit 2 and incorporated herein by reference.

28. The current application No. 13/967,299, now Pat. No. 8, 620,545 (“the ‘545
Patent”), filed on Aug. 14, 2013, which is a continuation of application No. 13/337,251, filed on
Dec. 26, 2011, now Pat. No. 8,532,919. The ‘545 Patent claims the benefit of U.S. Patent

Application No. 13/337,251 filed Dec. 26, 2011.

29. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,620,545 (“the ‘545 Patent") and all of its parent applications to and including United States

Patent Application No. 13/337, 251 filed with a priority date of December 26, 2011.

30. The ‘545 Patent is valid and enforceable under United States Patent Laws.

31. On September 16, 2014, the USPTO duly and legally issued United States Patent
No. 8,836,698 (“the ‘698 Patent”), entitled “Method and Apparatus for Identifying a 3-D Object
from A 2-D Display of a Portable Unit.” A true and correct copy of the ‘545 Patent is attached

as Exhibit 3 and incorporated herein by reference.
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 8 of Amended Complaint

8 of 356
32. The current application No. 13/337,253, now Pat. No. 8, 836,698 (“the ‘698
Patent”), filed on Dec. 26, 2011. The ‘698 Patent claims the benefit of U.S. Patent Application

No. 13/337,251 filed Dec. 26, 2011.

33. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,836,698 (“the ‘698 Patent”), its original United States Patent Application No. 13/337, 251

filed with a priority date of December 26, 2011.

34, The ‘698 Patent is valid and enforceable under United States Patent Laws.

35. On April 22, 2014, the USPTO duly and legally issued United States Patent No.
8,706,400 (“the ‘400 Patent”), entitled “Method and Apparatus of Physically Moving a Portable
Unit to View an Image of a Stationary Map.” A true and correct copy of the ‘400 Patent is

attached as Exhibit 4 and incorporated herein by reference.

36. The current application No. 14/097,386, now Pat. No. 8, 706,400 (“the *400
Patent”), filed on Dec. 5, 2013 which is a continuation of application No. 13/967,299, filed on
Aug. 14, 2013, now Pat. No. 8,620,545, which is a continuation of application No. 13/337,251,
filed on Dec. 26, 2011, now Pat. No. 8,532,919. The ‘400 Patent claims the benefit of U.S.

Patent Application No. 13/337,251 filed Dec. 26, 2011.

37. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,706,400 (“the ‘400 Patent"), its original United States Patent Application No. 13/337, 251

filed with a priority date of December 26, 2011.

38. The ‘400 Patent is valid and enforceable under United States Patent Laws.

39. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,532,919, its original United States Patent Application No. 13/337, 251 filed with a priority

date of December 26, 2011. The ‘919 Patent establishes a proper parentage to the priority date
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 9 of Amended Complaint

9 of 356
for the ‘131 Patent, the ‘545 Patent, and the ‘400 Patent of the Patents-in-Suit.

40. Gabara is the assignee of all rights, titles and interests in United States Patent No.
8,532,919, its original United States Patent Application No. 13/337, 251 filed with a priority

date of December 26, 2011.

Al. The United States Patent No. 8,532,919 is valid and enforceable under United

States Patent Laws.

42. On March 29, 2016, the USPTO duly and legally issued United States Patent No.
9,299,348 (“the ‘348 Patent”), entitled “Method and Apparatus for Obtaining Information from
the Web.” A true and correct copy of the ‘348 Patent is attached as Exhibit 5 and incorporated

herein by reference.

43. The current application No. 14/332,427, now Pat. No. 9, 299,348 (“the ‘348
Patent”), filed on Jul. 16, 2014, which is a continuation of application No. 13/013,886, filed on
Jan. 26, 2011. The ‘348 Patent claims the benefit of the priority date of the U.S. Patent

Application 13/013,886 filed Jan. 26, 2011.

44, Gabara is the assignee of all rights, titles and interests in United States Patent No.

9,299,348, its original United States Patent Application No. 14/332, 427 filed with a priority

date of January 26, 2011.
45, The ‘348 Patent is valid and enforceable under United States Patent Laws.
46. Gabara is the assignee of all rights, titles and interests in United States Patent

Application No. 13/013,886 filed with a priority date of January 26, 2011. The United States
Patent Application No. 13/013,886 establishes a proper parentage to the priority date for the

‘348 Patent within the Patents-in-Suit.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 10 of Amended Complaint

10 of 356
47. Gabara holds all rights to enforce and prosecute actions for infringement and to

collect damages for all relevant times against infringers of the Patents-in-Suit.

48. Accordingly, Gabara, a common inventor of the ‘131 Patent, the ‘545 Patent, the
‘698 Patent, the ‘400 Patent, and the 348 Patent is exercising his ‘pro se’ litigant rights and
possesses the exclusive right and standing to prosecute the present action for infringement of the

Patents-in-Suit by Defendant.

49. The priority date of the ‘400 Patent, the ‘545 Patent, the ‘698 Patent, and the

‘400 Patent of the Patents-in-Suit is Dec. 26, 2011.
50. The priority date of the 348 Patent of the Patents-in-Suit is Jan. 26, 2011.

Sl. The Patents-in-Suit comprises the following patents: the ‘131 Patent; the ‘545

Patent; the ‘698 Patent; the ‘400 Patent; and the ‘348 Patent.

PREVIOUS ATTEMPTS TO CONTACT FACEBOOK

52. Plaintiff has attempted more than once to resolve this dispute without resorting
to litigation.

53. Defendant’s use of Gabara’s invention and infringement of the Patents-in-Suit is
occurring at Gabara’s expense.

54, Gabara first reached out to Defendant’s CEO Mark Zuckerberg in November
2017 regarding the sale of a patent portfolio with nine patents. Four of those nine patents are
included in the present Patents-in-Suit. Plaintiff received no response from Facebook after
initiating this first attempt of contact and sale, about two years ago.

55. Gabara secondly reached out to Defendant’s CEO Mark Zuckerberg in August
2018 once again regarding the sale of the patent portfolio that included four of the patents in the

Patents-in-Suit. Plaintiff received no response from Facebook after initiating this second attempt

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 11 of Amended Complaint

11 of 356
of contact and sale, about one year ago.

56. Gabara thirdly reached out to Defendant’s CEO Mark Zuckerberg on October
11, 2019 — regarding the sale of the patent portfolio comprising the nine patents, four which are
included in the Patents-in-Suit. This third correspondence also included a similar copy of
Exhibit 6 which is the ‘131 Patent’s mapping to Facebook 360. Plaintiff failed to receive any
response from Facebook within the specified deadline. After the deadline had expired, the
Plaintiff filed the original Complaint in the United States District Court of the Southern District
of New York on Oct. 25, 2019. This amended Complaint is being filed today.

57. Gabara seeks to redress for the harm caused by Defendant’s unlawful use of

Gabara’s intellectual property (IP).

COUNT 1: ‘FACEBOOK 360’ INFRINGEMENT OF THE ‘131

PATENT IN THE PATENTS-IN-SUIT

58. Gabara re-alleges and incorporates by reference the allegations of the

paragraphs of this Complaint as though fully set forth herein.

59. Direct Infringement. Defendant knowingly and actively aided and abetted the
direct infringement of one or more claims of the ‘131 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1-6, 8-13, and 15-20 of the ‘131 Patent (the " ‘131 Patent Claims") literally or
by the doctrine of equivalence. Facebook 360 when used on portable units directly and/or
indirectly develops, designs, manufactures, distributes, markets, offers to sell and/or sells
infringing products and services in the United States, including in the District of Southern New
York, and otherwise purposefully directs infringing activities to this District in connection with

its products and services.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 12 of Amended Complaint

12 of 356
60. On information and belief, numerous other services that Facebook offers, such
as, Instagram, WhatsApp, News Feed, Facebook Live, Video, Instant Articles, Branded
Content, Messenger, Today in Availability, Pages, Audience Network, Ad Breaks, and Ads on
Facebook, also infringe the claims of the ‘131 Patent and have been made, used, sold, imported,
and offered for sale by Defendant and/or its users when used with Facebook 360.

61. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ‘131 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘131 Patent. Thus, on information and belief, Defendant is directly
infringing, contributing to and/or inducing the infringement of the ‘131 Patent.

62. Defendant infringes claim 8 of the ‘131 patent, as presented below. Facebook
has posted a repeating video that the Plaintiff has used to demonstrate the infringement of
Plaintiff's Patents-in-Suit. One of the starting frames of the posted video is illustrated in Figure

5. This video continuously repeats at the top of the webpage.'!

Facebook.‘

To see this video, go to top of page:
facebook360.fb.com/360-photos

 

Figure 5, The opening of the Facebook 360 Photos ‘video’ comprising frames 135 and 149 starts with this view.

63. In the following description, the claim elements are recited in italics, while the

 

11 ‘https://facebook360.fb.com/360-photos/’ The proper operation of the video seems to be platform dependent,
replacing the video, in some cases, with an unchanging image on some Android phones.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 13 of Amended Complaint

13 of 356
frames 135 and 149 were selected from the video ' illustrated in Figure 5 and are used to depict

the infringement.

 

Figure 6, A portable unit ...

64. “4 portable unit comprising.” In Figure 6, frame 135 presents the portable

unit.

Frame 135

 

Figure 7. ...a first portion of a stat...

65. “q first portion of a stationary background image” \n Figure 7, the

 

12 Frame 135 and frame 149 were selected from the video using Blender (a free and open source 3D creation suite).
The video was posted by Facebook on their website Facebook 360: web address =
nttps://facebook360.fb.com/360-photos The frames were extracted from Facebook’s site on 10/8/19; The video
can also be accessed directly at: https://s0.wp.com/wp-content/themes/vip/fospherical/media/360-panorama-
loop-v2.mp4

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 14 of Amended Complaint

14 of 356
stationary background image is indicated by white dashed box as highlighted by the white

arrows in frame 135. A first portion is a portion of the stationary background image.

Frame 135

 

Figure 8. ...displayed on a screen ..,

66. “displayed on a screen of the portable unit;” In Figure 8, the first portion is

displayed on the screen of the portable unit.

second
image

 

Figure 9. ... a first image and a sec...

67. “a first image and a second image located in the stationary background
image;” Both first image and second image are within the white stationary background

image section (See Figure 9).

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 15 of Amended Complaint

15 of 356
Frame 135

 

I
directional distance pb
' screen

second
image

ed

 

Figure 10. ...the second image in the stat...

68. “the second image in the stationary background image displaced from the first
image in the stationary background image by a directional distance,” Comparing Frames 135
and 149 in Figure 10, the directional distance includes the distance and direction between the

first image and the second image.

Jr Rt)

 

Figure 11. ...the first image in the first ...

69. “the first image in the first portion of the stationary background image
displayed on the screen of the portable unit, wherein” In Figure 11, the first image is visible
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 16 of Amended Complaint

16 of 356
on the sereen of the portable unit.

portable unit

   

ase CEES)

j

directional distanceb=>
!

screen
I

second
eee erty

second
image

a

Tec s)

 

Figure 12, ...the portable unit is moy...

70. “the portable unit is moved in at least one of the orientations of the directional
distance to display on the screen of the portable unit the second image located in a second
portion of the stationary background image.” In Figure 12, by comparing slides 135 and 149,
the portable unit moved in at least one of the orientations of the directional distance across
the stationary background image between slide 135 and slide 149. Doing so caused the

second image to be displayed on the screen of the portable unit.

71. Exhibit 6 presents a claim chart comparing the Exemplary ‘131 Patent Claims to
Facebook 360. As set forth in the claim chart, Facebook 360 practices the technology claimed

by the ‘131 Patent. Accordingly, Facebook 360 being incorporated in these charts satisfies all

elements of the Exemplary ‘131 Patent Claims.

72. Induced Infringement. Defendant actively, knowingly, and intentionally has

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 17 of Amended Complaint

17 of 356
been and continues to induce infringement of the ‘131 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products in a
manner that infringes one or more claims of the ‘131 Patent. For example, Facebook induces
users to commit patent infringement by providing on its website page’? a list of 14 different 360
Cameras that can be used with Facebook’s product and service Facebook 360. These 360
Cameras comprise: Panono, RICOH THETAS, SP360 4K, Z CAMSI1, 360FLY 4K Pro,
VIRB360, GiropticlO, Insta360 Air, Insta360 Nano, Insta360 Pro, ION360 U, LG 360

CAM(R105), MOTO 360 Camera, and Nokia Ozo.

73. Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘131Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘131 Patent. Facebook
contributes to users committing patent infringement by providing on its website page
‘facebook360.fb.com/learn/’ a list of 14 different 360 Cameras that can be used with

Facebook’s product and service called Facebook 360 (see above).

74. Exhibit 6 presents Facebook 360 practicing the technology claimed by the ‘131
Patent. Accordingly, Facebook 360 being incorporated in the claim chart satisfies all elements

of the Exemplary ‘131 Patent Claims.

75. Gabara therefore incorporates by reference in its allegations herein the claim

chart of Exhibit 6.

 

3 bttos://facebook360.fb.com/learn/
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 18 of Amended Complaint

 

18 of 356
COUNT 2: ‘FACEBOOK 360’ INFRINGEMENT OF THE ‘545

PATENT IN THE PATENTS-IN-SUIT

76. Gabara re-alleges and incorporates by reference the allegations of the

paragraphs 1-57 of this Complaint as though fully set forth herein.

77. Direct Infringement. Defendant knowingly and actively aided and abetted the
direct infringement of one or more claims of the ‘545 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1, 3-7, 8-10, 12-15, and 16-18, and 20-22 of the ‘545 Patent (the " ‘545
Patent Claims") literally or by the doctrine of equivalence. Facebook 360 when used on portable
units directly and/or indirectly develops, designs, manufactures, distributes, markets, offers to
sell and/or sells infringing products and services in the United States, including in the District of
Southern New York, and otherwise purposefully directs infringing activities to this District in
connection with its products and services.

78. On information and belief, numerous other services that Facebook offers, such
as, Instagram, WhatsApp, News Feed, Facebook Live, Video, Instant Articles, Branded
Content, Messenger, Today in Availability, Pages, Audience Network, Ad Breaks, and Ads on
Facebook, also infringe the claims of the ‘545 Patent and have been made, used, sold, imported,
and offered for sale by Defendant and/or its users when used with Facebook 360,

79. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the “545 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘545 Patent. Thus, on information and belief, Defendant is directly

infringing, contributing to and/or inducing the infringement of the *545 Patent.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 19 of Amended Complaint

19 of 356
80. Defendant infringes claim 1 of the ‘545 patent, as presented below. Facebook
has posted a repeating video that the Plaintiff has used to demonstrate the infringement of
Plaintiff's Patents-in-Suit. One of the starting frames of the posted video is illustrated in Figure

13. This video continuously repeats at the top of the webpage.'*

facebook

To see this video, go to top of page:
facebook360.fb.com/360-photos _

 
   

Figure 13. The opening of the Facebook 360 Photos ‘video’ comprising frames 133 and 174 starts with this view.

81. In the following description, the claim elements are recited in italics, while the
frames 133 and 174 were selected from the video'” illustrated in Figure 13 and are used to

depict the infringement.

Frame 133

 

Figure 14. A portable unit ...

82. “A portable unit comprising:” In Figure 14,the image of frame 133 presents

 

14 ‘https://facebook360.fb.com/360-photos/’ The proper operation of the video seems to be platform dependent,
replacing the video, in some cases, with an unchanging image on some Android phones.

1S Erames 133 and 174 were selected from the video using Blender (a free and open source 3D creation suite). The
video was posted by Facebook on their website Facebook 360: web address = https://facebook360.fb.com/ The
frames were extracted from Facebook’s site on 10/20/19; The video can also be accessed directly at: _
https://sO.wp.com/wp-content/themes/vip/fbspherical/media/home bg video 720.mp4

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 20 of Amended Complaint

20 of 356
the portable unit.

Frame 133

 

Figure 15, ... a background image of a stat...

83. “a background image of a stationary map at a given scale;” In Figure 15,
frame 133 illustrates the background image indicated by the white dashed box. The stationary
map is indicated by the aqua arrows indicating the immobile corners of the background image.

The background image is at a given scale.

known vector

   

first
location

back rafter

Frame 174

Figure 16. ...a second location in the back...

84. “a second location in the background image displaced from a first location in
the background image by a known vector;” In Figure 16, the frame 174 shows the portable
unit in a second location. The second location is within the background image. The first
location indicates where the portable unit was in frame 133. Note that the second location is

displaced from the first location by a known vector.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 21 of Amended Complaint

21 of 356
 

Frame 133

Figure 17. ... an image display...

85. “an image displayed at the given scale on a screen of the portable unit and the
background image at the given scale are matched and remains superimposed over one
another,” The image presented on the screen of the portable unit matches and is
superimposed over the background image (See Figure 17). The scale of the image matches

the scale of the background image.

known vector

Frame 133

 

Figure 18. ...a diagonal of the screen le...

86. “a diagonal of the screen less than a distance of the known vector, and’ The
diagonal of the screen is less than the distance of the known vector between the first location

and the second location as shown in Figure 18.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 22 of Amended Complaint

22 of 356
Frame 133

 

Figure 19. ...only the first location in the back...

87. “only the first location in the background image displayed on the screen at the
known scale, wherein” \n Figure 19, the portion of the background image corresponding to the

first location is displayed on the screen and is visible on the screen in a one-to-one scale.

Frame 133

image

second
location

‘Frame 174

 

Figure 20. ...the portable unit is mov...

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 23 of Amended Complaint

23 of 356
88. “the portable unit is moved along the known vector until the image containing
the second location is displayed on the screen.” In Figure 20, by comparing slides 133 and 174,
the portable unit moved along the known vector across the background image between these
two slides. Doing so caused the second location to be displayed on the screen of the portable

unit.

89. Exhibit 7 presents a claim chart comparing the Exemplary ‘545 Patent Claims to
Facebook 360. As set forth in the claim chart, Facebook 360 practices the technology claimed
by the ‘545 Patent. Accordingly, Facebook 360 being incorporated in these charts satisfies all
elements of the Exemplary ‘545 Patent Claims.

90. Induced Infringement. Defendant actively, knowingly, and intentionally has
been and continues to induce infringement of the ‘545 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products in a
manner that infringes one or more claims of the ‘545 Patent. For example, Facebook induces
users to commit patent infringement by providing on its website page '° a list of 14 different 360
Cameras that can be used with Facebook’s product and service Facebook 360. These 360
Cameras comprise: Panono, RICOH THETAS, SP360 4K, Z CAMSI, 360FLY 4K Pro,
VIRB360, GiropticlO, Insta360 Air, Insta360 Nano, Insta360 Pro, ION360 U, LG 360
CAM(RI105), MOTO 360 Camera, and Nokia Ozo.

91. Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘545Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘545 Patent. Facebook
contributes to users committing patent infringement by providing on its website page

‘facebook360.fb.com/learn/’ a list of 14 different 360 Cameras that can be used with

 

6 https://facebook360.fb.com/learn/
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 24 of Amended Complaint

24 of 356
Facebook’s product and service Facebook 360 (see above).
92. Exhibit 7 presents Facebook 360 practicing the technology claimed by the ‘545
Patent. Accordingly, Facebook 360 being incorporated in the claim chart satisfies all elements

of the Exemplary ‘545 Patent Claims.

93. Gabara therefore incorporates by reference in its allegations herein the claim
chart of Exhibit 7.
94. Gabara is entitled to recover damages adequate to compensate for Defendant's

infringement.

COUNT 3: ‘FACEBOOK 360’ INFRINGEMENT OF THE ‘698

PATENT IN THE PATENTS-IN-SUIT

95. Gabara re-alleges and incorporates by reference the allegations of the

paragraphs 1-57 of this Complaint as though fully set forth herein.

96. Direct Infringement. Defendant knowingly and actively aided and abetted the
direct infringement of one or more claims of the ‘698 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1-6, 8-13, and 15-18 of the ‘698 Patent (the " ‘698 Patent Claims") literally or
by the doctrine of equivalence. Facebook 360 when used on portable units directly and/or
indirectly develops, designs, manufactures, distributes, markets, offers to sell and/or sells
infringing products and services in the United States, including in the District of Southern New
York, and otherwise purposefully directs infringing activities to this District in connection with

its products and services.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 25 of Amended Complaint

25 of 356
97. On information and belief, numerous other services that Facebook offers, such
as, Instagram, WhatsApp, News Feed, Facebook Live, Video, Instant Articles, Branded
Content, Messenger, Today in Availability, Pages, Audience Network, Ad Breaks, and Ads on
Facebook, also infringe the claims of the ‘698 Patent and have been made, used, sold, imported,
and offered for sale by Defendant and/or its users when used with Facebook 360.

98. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ‘698 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘698 Patent. Thus, on information and belief, Defendant is directly
infringing, contributing to and/or inducing the infringement of the ‘698 Patent.

99. Defendant infringes claim 8 of the ‘698 patent, as presented below. Facebook
has posted a repeating video that the Plaintiff has used to demonstrate the infringement of
Plaintiff's Patents-in-Suit. One of the starting frames of the posted video is illustrated in Figure

21. This video continuously repeats at the top of the webpage.”

o see this video, go to top of page
facebook360.fb.com

 

Figure 21, Frames from the Facebook 360 ‘video’ located at the top of the page are extracted and used to show
infringement of Plaintiff’s Patents-in-Suit.

100. In the following description, the claim elements are recited in italics, while

 

17 ‘https://facebook360.fb.com/’ The proper operation of the video seems to be platform dependent, replacing the
video, in some cases, with an unchanging image on some Android phones, if so, try a desktop computer.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 26 of Amended Complaint

26 of 356
various frames selected from the video'® illustrated in Figure 21 and are used to describe the

infringement. Several frames from the previous video'” are also used to describe the

 

infringement.
rae
Figure 22. A portable unit ...
101. “A portable unit comprising:” In Figure 22, frame 227 presents the portable
unit.

 

three dimensional image

Regarding ‘‘memory”

Facebook recites the statement:
“Capturing and filming in 360
requires a different set of tools and
techniques” at
https.Yacebook360, fb.convlearn’,
Capturing requires memory,

 

Figure 23. ... a three dimensional image of a stat...

102. “a three dimensional image of a stationary map coupled to a memory
containing an object;” In Figure 23, the three dimensional image contains the object, where

the object comprises the bridge, the water, the sky, the land, etc. The stationary map shown on

 

*® Frames 133 and 174 were selected from the video using Blender (a free and open source 3D creation suite). The

video was posted by Facebook on their website Facebook 360: web address = https://facebook360.fb.com/ The
frames were extracted from Facebook’s site on 10/20/19; The video can also be accessed directly at: _

https://sO.wp.com/wp-content/themes/vip/tbspherical/media/home bg video 720.mp4
* https://facebook360.fb.com/360-photos/

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 27 of Amended Complaint

27 of 356
the screen is coupled to a memory, as taught by Facebook (see inset), where “capturing” would

: : . 2
require memory to perform this operation.”

two-

errr

 

Figure 24. ...a screen displays a two-dim...

103. “a screen displays a two-dimensional cross-section of the object in a plane
containing a first axis and a second axis, wherein the second axis is perpendicular to the first
axis and.” In Figure 24, the two-dimensional cross-sectional of the object is displayed on the
the plane of the screen. The first axis and the second axis are illustrated in the plane and are

perpendicular to each other.

 

Figure 25. ...intersects at a refer...

 

*° The Frames 90, 109, and 132 used in Figure 23, were selected from the video at top of page
‘https://facebook360.fb.com/360-photos/’

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 28 of Amended Complaint

28 of 356
104, “intersects at a reference point;” The reference point is where the Facebook
user in Frame 227 starts the feature Facebook 360 running (See Figure 25). Shortly thereafter
(7 frames later, see Frame 233 and 234) the two-dimensional cross-section containing the first

axis and the second axis are established at or near this reference point.

reference
reriiis

 

Figure 26, ...a third axis perpend...

105. “a third axis perpendicularly intersects the plane at the reference point;” In

Figure 26, the third axis is shown perpendicular to the plane.

     

Portable unit being moved left

 

Figure 27. ... a microprocessor coupled to an...

106. “a microprocessor coupled to an inertial guidance system provides movement
data,” In Figure 27, as the portable unit is moved to the left (Frame 425 -> Frame -> 437 ->
Frame 450), new portions of the stationary map are presented on the screen. Facebook teaches
in their video (via Frames 425 through 450) that as the portable unit is moved, new portions of

a stationary map are exposed on the screen. On information and belief, these new portions of

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 29 of Amended Complaint

29 of 356
the stationary map this portable unit uses an inertial guidance system (three-axis gyro
and/or an accelerometer) together with a processor or equivalent to provide movement data.
from the reference point

mm, YOCtor vector vector
iy ey

         

Figure 28, ...the microprocessor config...

107. “the microprocessor configured to calculate a vector along a path in any
direction, from the reference point; and’ \n Figure 28, Facebook requires that the portable
units used for Facebook 360 needs to have minimal requirements in terms of sensor capability.
Facebook”! teaches that Facebook 360 must meet a minimum specification for the portable unit
to operate. The iOS version must be greater than or equal to version 58°, and the Android
version requires a version 4.4 or greater”. Both versions of smartphones offer an inertial

guidance system comprising at least a three-axis gyro and accelerometer.

108. On information and belief, these sensors are used to calculate the vector based

on the reference point.

screen
m Vector yestor yector
Ray

   
  

an image of a new two-dimensional cross-
section of the object

Figure 29. ...the screen of the por...

 

4 bttys://facebook360.fb.com/360-photos
2 hetps://www.apple.com/iphone-8/specs/
3 bitps://developer.android.com/about/versions/android-4.4

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 30 of Amended Complaint

30 of 356
109. “the screen of the portable unit displays an image of a new two-dimensional
cross-section of the object corresponding to the vector.” In Figure 29, new two-dimensional

cross-section images of the object are displayed on the screen as illustrated in Figure 29.

110. Exhibit 8 presents a claim chart comparing the Exemplary ‘698 Patent Claims to
Facebook 360. As set forth in the claim chart, Facebook 360 practices the technology claimed
by the “698 Patent. Accordingly, Facebook 360 being incorporated in these charts satisfies all
elements of the Exemplary ‘698 Patent Claims.

111. Induced Infringement. Defendant actively, knowingly, and intentionally has
been and continues to induce infringement of the ‘698 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products in a
manner that infringes one or more claims of the ‘698 Patent. For example, Facebook induces
users to commit patent infringement by providing on its website page” a list of 14 different 360
Cameras that can be used with Facebook’s product and service Facebook 360. These 360
Cameras comprise: Panono, RICOH THETAS, SP360 4K, Z CAMSI, 360FLY 4K Pro,
VIRB360, GiropticlO, Insta360 Air, Insta360 Nano, Insta360 Pro, ION360 U, LG 360
CAM(R105), MOTO 360 Camera, and Nokia Ozo.

112. Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘698 Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘698 Patent. Facebook
contributes to users committing patent infringement by providing on its website page
‘facebook360.fb.com/learn/’ a list of 14 different 360 Cameras that can be used with
Facebook’s product and service Facebook 360 (see above).

113. Exhibit 8 presents Facebook 360 practicing the technology claimed by the ‘698

 

** https://facebook360.fb.com/learn/
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 31 of Amended Complaint

31 of 356
Patent. Accordingly, Facebook 360 being incorporated in the claim chart satisfies all elements

of the Exemplary ‘698 Patent Claims.

114. Gabara therefore incorporates by reference in its allegations herein the claim
chart of Exhibit 8.

115. Gabara is entitled to recover damages adequate to compensate for Defendant's
infringement.

COUNT 4: ‘FACEBOOK 360’ INFRINGEMENT OF THE ‘400

PATENT IN THE PATENTS-IN-SUIT

116. Gabara re-alleges and incorporates by reference the allegations of the

paragraphs |-57 of this Complaint as though fully set forth herein.

117. Direct Infringement. Defendant knowingly and actively aided and abetted the
direct infringement of one or more claims of the ‘400 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1-6, 8-14, and 16-20 of the ‘400 Patent (the " ‘400 Patent Claims") literally or
by the doctrine of equivalence. Facebook 360 when used on portable units directly and/or
indirectly develops, designs, manufactures, distributes, markets, offers to sell and/or sells
infringing products and services in the United States, including in the District of Southern New
York, and otherwise purposefully directs infringing activities to this District in connection with
its products and services.

118. | On information and belief, numerous other services that Facebook offers, such
as, Instagram, WhatsApp, News Feed, Facebook Live, Video, Instant Articles, Branded
Content, Messenger, Today in Availability, Pages, Audience Network, Ad Breaks, and Ads on

Facebook, also infringe the claims of the ‘400 Patent and have been made, used, sold, imported,

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 32 of Amended Complaint

32 of 356
and offered for sale by Defendant and/or its users when used with Facebook 360.

119. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ‘400 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘400 Patent. Thus, on information and belief, Defendant is directly
infringing, contributing to and/or inducing the infringement of the ‘400 Patent.

120. Defendant infringes claim 1 of the ‘400 patent, as presented below. Facebook
has posted a repeating video that the Plaintiff has used to demonstrate the infringement of
Plaintiff's Patents-in-Suit. One of the starting frames of the posted video is illustrated in Figure

30. This video continuously repeats at the top of the webpage.”°

To see this video, go to top of page
facebook360.fb.com

 

Figure 30. Frames from the Facebook 360 ‘video’ located at the top of the page are extracted and used to show
infringement of Plaintiff's Patents-in-Suit.

121. In the following description, the claim elements are recited in italics, while the

frames 230, 234, 388, 398, 430, 435, 440, and 445 were selected from the video” illustrated in

 

25 ‘https://facebook360.fb.com/’ The proper operation of the video seems to be platform dependent, replacing the
video, in some cases, with an unchanging image on some Android phones.

6 Frames 230, 234, 388, 398, 430, 435, 440, and 445 selected from the video using Blender (a free and open source
3D creation suite). The video was posted by Facebook on their website Facebook 360: web address =
https://facebook360.fb.com/ The frames were extracted from Facebook’s site on 10/20/19; The video can also
be accessed directly at: https://s0.wp.com/wp-content/themes/vip/fbspherical/media/home_ bg video 720.mp4

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 33 of Amended Complaint

33 of 356
Figure 30 and are used to present the infringement.

Window Molding Lb

   
 

portable
unit

melon
430 and

   

Figure 31. A portable unit ...

122. “A method of moving a portable unit” In Figure 31, frame 430 dipicts the

portable unit. Note the position of the Window molding.

Window Molding Lb

   

a

 

 

Figure 32. ... a background image of a stat...

123. “to search for a new location comprising the steps of:” In Figure 32, frame
440 illustrates a new location after the portable unit had been moved. Note the new position of

the Window Molding in the background.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 34 of Amended Complaint

34 of 356
image

screen ;

    

/

Stationary map

Figure 33, ...a second location in the back...

124, “displaying an image on a screen of the portable unit matched and
superimposed to a corresponding portion of a background image of a stationary map;” In
Figure 33, frame 430 presents the image as seen on the sereen of the portable unit which also
corresponds to the superimposed background image that is associated with the stationary
map. The portions of a background image presented in frames 435 and 440 that are newer are
coupled together (like jigsaw pieces) to the initial image proving a picture of the larger

stationary map.

   
   
 

portable unit

reference
point

stationary map

Figure 34. ... an image display...

125. “mapping a first point of the display image located in a center of the screen of

the portable unit to a corresponding reference point in the background image of the stationary
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 35 of Amended Complaint

35 of 356
map,” In Figure 34, the first point in frame 230 is mapped to the corresponding reference
point in frame 234. The first point and the display image (similar to that of Figure 2) are in

the center of the screen of the portable unit as shown in frame 230.

image
screen
en

 

  

 

 

 

From Frarne 430

  
 

stationary map

Figure 35. ...a diagonal of the screen le...

126. “moving the portable unit to display a new portion of the background image of
the stationary map on the screen; and’ Frames 430 in Figure 35 shows the background image
of the stationary map being presented on the screen of the portable unit. As the portable unit

is moved to the left, a new portion of the background image is presented on the screen as

shown in frame 440.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 36 of Amended Complaint

36 of 356
 

     

pnite Sane

 

sateen "ens

new
location

om Frame 388

\

  
 
  

 

   

/

stationary map

Figure 36. ...only the first location in the back...

127. “identifying a new location in the new portion of the background image;” In
Figure 36, a new location is illustrated by the black square in the new portion of the

background image.

 

      
 

swear emer ssenensnanns

REECE DEER ESE ONE E END Ad EEK

 

Figure 37. ...the portable unit is mov...

128. “determining a first vector between the center of the screen of the portable unit
and the new location; and’ In Figure 37, a first vector is determined between the center of the

screen and the new location.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 37 of Amended Complaint

37 of 356
new

ReeStadee ERE REA

   

location

Figure 38. ... moving the center of ...

129, “moving the center of the screen of the portable unit to the new location as
determined by the first vector.” In Figure 38, frame 445 illustrates the new location moved to

the center of the screen as determined by the first vector.

130. Exhibit 9 presents a claim chart comparing the Exemplary ‘400 Patent Claims to
Facebook 360. As set forth in the claim chart, Facebook 360 practices the technology claimed
by the ‘400 Patent. Accordingly, Facebook 360 being incorporated in these charts satisfies all
elements of the Exemplary ‘400 Patent Claims.

131. Induced Infringement. Defendant actively, knowingly, and intentionally has
been and continues to induce infringement of the ‘400 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products ina
manner that infringes one or more claims of the ‘400 Patent. For example, Facebook induces
users to commit patent infringement by providing on its website page’’ a list of 14 different 360
Cameras that can be used with Facebook’s product and service Facebook 360. These 360

Cameras comprise: Panono, RICOH THETAS, SP360 4K, Z CAMS1, 360FLY 4K Pro,

 

7 https://facebook360.fb.com/learn/
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 38 of Amended Complaint

38 of 356
VIRB360, GiropticIO, Insta360 Air, Insta360 Nano, Insta360 Pro, ION360 U, LG 360
CAM(R105), MOTO 360 Camera, and Nokia Ozo.

132, Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘400 Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘400 Patent. Facebook
contributes to users committing patent infringement by providing on its website page
‘facebook360.fb.com/learn/’ a list of 14 different 360 Cameras that can be used with
Facebook’s product and service Facebook 360 (see above).

133. Exhibit 9 presents Facebook 360 practicing the technology claimed by the ‘400
Patent. Accordingly, Facebook 360 being incorporated in the claim chart satisfies all elements

of the Exemplary ‘400 Patent Claims.

134, Gabara therefore incorporates by reference in its allegations herein the claim
chart of Exhibit 9.

135, Gabara is entitled to recover damages adequate to compensate for Defendant's
infringement.

COUNT 5: ‘3D PHOTOS’ INFRINGEMENT OF THE ‘131 PATENT IN

THE PATENTS-IN-SUIT

136. Gabara re-alleges and incorporates by reference the allegations of the
paragraphs 1-57 of this Complaint as though fully set forth herein.

137. Direct Infringement. Defendant knowingly and actively aided and abetted the

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 39 of Amended Complaint

39 of 356
direct infringement of one or more claims of the ‘131 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1-6, 8-13, and 15-20 of the ‘131 Patent (the " ‘131 Patent Claims") literally or
by the doctrine of equivalence. 3D photos when used on portable units directly and/or indirectly
develops, designs, manufactures, distributes, markets, offers to sell and/or sells infringing
products and services in the United States, including in the District of Southern New York, and
otherwise purposefully directs infringing activities to this District in connection with its
products and services.

138. On information and belief, numerous other services that Facebook offers, such
as, Instagram, WhatsApp, News Feed, Facebook Live, Video, Instant Articles, Branded
Content, Messenger, Today in Availability, Pages, Audience Network, Ad Breaks, and Ads on
Facebook, also infringe the claims of the ‘131 Patent and have been made, used, sold, imported,
and offered for sale by Defendant and/or its users when used with 3D photos.

139. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ‘131 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘131 Patent. Thus, on information and belief, Defendant is directly
infringing, contributing to and/or inducing the infringement of the ‘131 Patent.

140. Defendant infringes claim 8 of the ‘131 patent, as presented below. Facebook
has posted a clickable video that the Plaintiff has used to demonstrate the infringement of
Plaintiff's Patents-in-Suit. The header of the posted video is illustrated in Figure 39. The video
is found after scrolling down Facebook’s webpage”® and looking for the video header named

“How to Create 3D Photos” as illustrated in Figure 39.

 

28 https://facebook360.fb.com/20 18/10/11/3d-photos-now-rolling-out-on-facebook-and-in-vr/ ; mid-way down
page.
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 40 of Amended Complaint

40 of 356
    

moose the photo you'd
2 to share and preview
in SD.

 

it

  

Figure 39, The header of the 3D Photos clickable ‘video’ comprising the frames selected using Microsoft’s
‘Snipping Tool.’

141. In the following description, the claim elements are recited in italics, while the
frames were selected from the video ”’ illustrated in Figure 39 and are used to depict the

infringement.

  
 
 
   
 

portable
unit

Choose the photo you'd
like to Share and preview

main BD,

  

Figure 40. A portable unit ...

142, “A portable unit comprising.” In Figure 40, the frame 20-8 presents the

portable unit.

 

*° Erames were selected from the video using Microsoft’s ‘Snipping Tool’ as the mp4 source of the video could not
be located. The ‘Frame 20-8’, for example, represents a snip of the image taken between 20 and 21 seconds into
the video. The frames were extracted from Facebook's site on 11/1/19; The video can also be accessed directly at:
https://www.facebook.com/Facebook360/videos/1757729227689232/

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 41 of Amended Complaint

41 of 356
stationary
| background image

first portion

 

Figure 41, ...a first portion of a stat...

143. “a first portion of a stationary background image” In Figure 41, frame 36-1
shows the first portion which is a portion of the stationary background image. The
stationary background image is a composite of the image of frame 36-1 combined with the

exposed non-overlapping images of the two frames 36-8 and 37-4.

 
 

first portion

    
  
  

screen
Choose the photo you'd
like to share and preview
Hin BD.
portable

a unit

       

Figure 42. ...displayed on a screen ...

144, “displayed on a screen of the portable unit;” In Figure 42, frame 20-8 presents

the first portion being currently displayed on the screen of the portable unit.

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 42 of Amended Complaint

42 of 356
   
   

stationary
beckground image

Figure 43. ... a first image and a sec...

145. “a first image and a second image located in the stationary background
image,” The first image and the second image are within the green stationary background

image (See Figure 43). The first image is currently visible on the screen; the second image is

not visible on the screen.

‘Stationary
background image

 

Figure 44, ...the second image in the stat...

146, “the second image in the stationary background image displaced from the first
image in the stationary background image by a directional distance;” Comparing Frames 36-1

and 36-8 in Figure 44, the directional distance comprises a distance and/or a direction (angle)

between the first image and the second image.

Case ##: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 43 of Amended Complaint

43 of 356
    

4

stationary
background image

first portion

‘ae mpm RO aD aN A Ree es RR eR tome eS ey

screen

  
 

Figure 45, ...the first image in ...

147. “the first image in the first portion of the stationary background image
displayed on the screen of the portable unit, wherein” To simplify the diagram, the stationary
background image is assumed to only include the image overlay of frame 36-8 (the image
corresponding to frame 37-4 is not represented). Frame 36-1 in Figure 45 depicts the first
image in the first portion of the stationary background image that is displayed on the screen

of the portable unit.

 
  
  
 
 
     

stationary
background image

‘moved in at least
ane of the
orientations’

   

first portion

PRO IR AT ES Re BOR

Figure 46. ...the second image in the stat...

148. “the portable unit is moved in at least one of the orientations of the directional
distance to display on the screen of the portable unit the second image located in a second
portion of the stationary background image.” By comparing frame 36-8 in Figure 46 with

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 44 of Amended Complaint

44 of 356
frame 36-1 in Figure 45, as the portable unit is moved in at least one of the orientations (in
an angular rotation), the screen of the portable unit will display the second portion that

contains the second image.

149. Exhibit 10 presents a claim chart comparing the Exemplary ‘131 Patent Claims
to 3D photos. As set forth in the claim chart, 3D photos practices the technology claimed by the
“131 Patent. Accordingly, 3D photos being incorporated in these charts satisfies all elements of

the Exemplary ‘131 Patent Claims.

150. Induced Infringement. Defendant actively, knowingly, and intentionally has
been and continues to induce infringement of the ‘131 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products in a
manner that infringes one or more claims of the ‘131 Patent. For example, Facebook induces
users to commit patent infringement by providing on its website page’ a list of 14 different 360
Cameras that can be used with Facebook’s product and service 3D photos. These 360 Cameras
comprise: Panono, RICOH THETAS, SP360 4K, Z CAMSI, 360FLY 4K Pro, VIRB360,
GiropticlO, Insta360 Air, Insta360 Nano, Insta360 Pro, ION360 U, LG 360 CAM(R105),

MOTO 360 Camera, and Nokia Ozo.

151. Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘131Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘131 Patent. Facebook
contributes to users committing patent infringement by providing on its website page
‘facebook360.fb.com/learn/’ a list of 14 different 360 Cameras that can be used with

Facebook’s product and service 3D photos (see above).

 

30 https://facebook360.fb.com/learn/
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 45 of Amended Complaint

45 of 356
152. Exhibit 10 presents 3D photos practicing the technology claimed by the ‘131
Patent. Accordingly, 3D photos being incorporated in the claim chart satisfies all elements of

the Exemplary ‘131 Patent Claims.

153. Gabara therefore incorporates by reference in its allegations herein the claim

chart of Exhibit 10.

COUNT 6: ‘WORKPLACE BY FACEBOOR’ INFRINGEMENT OF

THE ‘348 PATENT IN THE PATENTS-IN-SUIT

154. Gabara re-alleges and incorporates by reference the allegations of the
paragraphs 1-57 of this Complaint as though fully set forth herein.

155, Direct Infringement. Defendant knowingly and actively aided and abetted the
direct infringement of one or more claims of the ‘348 Patent in at least this District by making,
using, offering to sell, selling and/or importing, without limitation, that infringe at least
exemplary claims 1-19 of the ‘348 Patent (the " ‘348 Patent Claims") literally or by the doctrine
of equivalence. ‘Workplace by Facebook’ directly and/or indirectly develops, designs,
manufactures, distributes, markets, offers to sell and/or sells infringing products and services in
the United States, including in the District of Southern New York, and otherwise purposefully
directs infringing activities to this District in connection with its products and services.

156. On information and belief, numerous other services that Workplace by Facebook
offers comprises the following: Instant Messaging, Lead generation in Messenger, Auto-
Translate, Collaboration Spaces, Org Chart, News Feed, Live Video, Video Conferencing and

Integrations, also infringe the claims of the ‘348 Patent and have been made, used, sold,

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 46 of Amended Complaint

46 of 356
imported, and offered for sale by Defendant and/or its users when used with Workplace by
Facebook.

157. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ‘348 Patent. On
information and belief, Defendant has also continued to distribute product literature and website
materials inducing end users and others to use its products in the customary and intended
manner that infringes the ‘348 Patent. Thus, on information and belief, Defendant is directly
infringing, contributing to and/or inducing the infringement of the ‘348 Patent.

158. Defendant infringes claim 7 of the ‘348 patent, as presented below. Facebook
has virtual world websites for ‘Workplace by Facebook”', for ‘Facebook for developers’” and
for ‘wit.ai’*? that the Plaintiff has used to find evidence in the infringement of Plaintiffs
Patents-in-Suit. Microsoft’s snipping tool was used to capture the images presented on these

three websites. The top of the Facebook’s webpage ‘Workplace by Facebook’ is illustrated in

Figure 47.

Morkplace. farebook Comtact Sates

 

Connect everyone in

To visit this site, go to: your organization
workplace.com

 

Figure 47. The front page image of Facebook’s virtual page of ‘Workplace by Facebook” that is presented to
new visitors.

159. In the following description, the claim elements are recited in italics, while the

evidence was selected from the three previously mentioned websites and are used to describe

 

37 Wetps://www.work lace.com
3 https://developers.facebook.com/docs/
33 + .
http://wit.ai
* Https://www.work lace.com

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 47 of Amended Complaint

47 of 356
and depict the infringement.

facebook for developers

 

 

Products
Natural Language Assist ance

Relatecd Mews

 

 

apes goals.

Note:

‘Bots automatically chat with users’

 

‘Bots automatically

 

 

chat with users’ is sudstantially equivalent to augmenting conversation

   

is Sudstantially equivalent to intelligent conversation system

Docs

 

 

Figure 48. An intelligent con...

160. “An intelligent conversation system augmenting,” In Figure 48, the term

automatically chat with others’ is substantially equivalent to ‘intelligent conversation system.’
‘y y eq g y

‘Bots automatically chat’ is substantially equivalent to ‘augmenting.’

facebook for developers

   

Bot-to- Group Chat

 

Note:
The term

‘bots

 

 

‘multi-person group chat threads’

is substantially equal to

 

 

conversafion behvecn myo or more indnidual

BES

 

 

 

 

Figure 49. ...a conversation between ...

161.

“a conversation between two or more individuals comprising.” In Figure 49,

in the Bot-to-Group section, a ‘multi-person group chat threads’ is substantially equivalent to

‘conversation between two or more individuals.’

Case #: 19-CV-09890-DLC

FIRST AMENDED COMPLAINT Page 48 of Amended Complaint
48 of 356
wit.ai Vo fowentatees fe

@ Goes Nome

Understand

 

 

Note:

“Natural Language Processing’ is sudsravitially equivalent to determination circuit
STANT RIE
‘parse’ 1s substantially equivalent to segregate

is substantially equivalent to couse

   

is substantialiy equivalent to topics

‘extract’ is substantially equivalent to extract
nee

 

 

is substantially equivalent to search parameters

 

 

Figure 50. ...a determination cir ...

162. “a determination circuit configured to segregate the conversation into topics
and to extract search parameters from the topics, wherein” In Figure 50, wit.ai’s Natural
Language Processing is substantially equivalent to ‘determination circuit’. The term ‘parse
text or speech’ is substantially equivalent to ‘segregate the conversaton into topics’. The term

‘into’ is substantially equivalent to ‘extract’. The term ‘structure data’ is substantially

equivalent fo ‘search parameters’.

 

__ Example te Ce)

Tet oe Orci: wath this name ‘Paris’ for this entity (favorite cit ]

 

 

Note:

‘Paris, City of Light, is substantially equivalent to search parameters

 

 

‘S curl -XPOST “http...” is substantially equivalent ta search engine

The search results from the curl operation are used to generate the “Example text response.”
Response: “A value already exists with this name ‘Paris’ for this entity ‘favorite city”

 

 

 

Figure 51. ...the search parameters ...

163. “the search parameters are sent to a search engine and search results
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 49 of Amended Complaint

49 of 356
corresponding to the search parameters are received from the search engine; ” In Figure 51,
the words, ‘Paris, City of Light, Capitol of France’ are substantially equivalent to the search
parameters, the ‘curl -XPOST http://api.wit.ai/entites/favorite...’ is substantially equivalent

to the search engine, and the ‘Example test response’ is substantially equivalent to the search

 

  

 

 

 

results.
Pan) eos cy ead
memor —~— =
Figure 52. ...a memory configured ...
164, “a memory configured to store the search results; in Figure 52 shows potential

threats that may develop in Facebook’s virtual memory world. Workplace by Facebook uses

several layers of cache owned by Facebook. Memory is used between block elements to hold

data for the next calculation.

Ene ee Mme Centar ES Ce oe]
Bot-to-Group Chst

   

 

‘Bots... e threads to create c iSCUSSt i ics with specific people’
Note:

‘Bots’ is sudstantally equivalent to finite state machine

Bd

 

‘manag is substantially equivalent to sequence through

is substantially equivalent to recall topics

 

is substantially equivalent to se

 

 

 

 

 

 

 

Figure 53. ...a finite state machine...

165. “a finite state machine configured to sequence through the search results to
Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 50 of Amended Complaint

50 of 356
generate recall topics.” Looking at Figure 53, ‘Bots’ are substantially equivalent to the finite
state machine, ‘manage’ is substantially equivalent to sequence through, ‘chat discussions’
are substantially equivalent to recall topics, and ‘specific topics’ is substantially equivalent to

search results.

166. Exhibit 11 presents a claim chart comparing the Exemplary ‘348 Patent Claims
to Workplace by Facebook. As set forth in the claim chart, Workplace by Facebook practices the
technology claimed by the ‘348 Patent. Accordingly, Workplace by Facebook being

incorporated in these charts satisfies all elements of the Exemplary ‘348 Patent Claims.

167. Induced Infringement. Defendant actively, knowingly, and intentionally has
been and continues to induce infringement of the ‘348 Patent, literally or by the doctrine of
equivalence, by offering products and services to their users for use in end-user products ina
manner that infringes one or more claims of the ‘348 Patent. For example, Facebook induces
users to commit patent infringement by providing Workplace by Facebook on its website* to
some of its customers: PricewaterhouseCoopers, Okta, Inc., Box, Inc.°°, Walmart, Air Asia,

Booking.com, Campbell’s, Heineken, Spotify, Domino’s, Starbucks, and Algar Telecom?’

168. Contributory Infringement. Defendant actively, knowingly, and intentionally
has been and continues materially contribute to their own user’ infringement of the ‘348 Patent,
literally or by the doctrine of equivalence, by offering products or services to their users for use
in end-user products in a manner that infringes one or more claims of the ‘348 Patent. Facebook
contributes to users committing patent infringement by providing on its website page
‘workplace.com’ the ability of Facebook’s customers to access the service of Workplace by

Facebook.

 

5 https: www.workplace.com
36 https://www.facebook.com/workplace/partners
3 https://www.workplace.com/?fbclid=lwAR1zC3yUYluyBHbSJ8 7NI3Wf£i221 WalHeheLaBXarPViFAKCyS BM ZhEkbvs

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 51 of Amended Complaint

51 of 356
169. Exhibit 11 presents Workplace by Facebook practicing the technology claimed

by the 348 Patent. Accordingly, Workplace by Facebook being incorporated in the claim chart

satisfies all elements of the Exemplary ‘348 Patent Claims.

170. Gabara therefore incorporates by reference in its allegations herein the claim

chart of Exhibit 11.

JURY DEMAND

171. Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

PRAYER FOR RELIEF

WHEREFORE, Gabara respectfully requests the following relief:

A.

Case #:

an entry of judgment holding that Facebook infringed, is infringing, induced, and is
inducing infringement of the Patents-in-Suit;

a preliminary and permanent injunction against Facebook and its officers, employees,
agents, servants, attorneys, subsidiaries, affiliates, divisions, directors, from infringing and
inducing infringement of the Patents-in-Suit, and for all further and proper injunctive relief
pursuant to 35 U.S.C. § 283;

an award to Gabara of such past damages, not less than a reasonable royalty, as it shall
prove at trial against Facebook that is adequate to fully compensate Gabara for Facebook’s
infringement of the Patents-in-Suit;

a determination that Facebook’s infringement has been willful, wanton, and deliberate and
that the damages against it be increased up to treble on this basis or for any other basis in
accordance with the law;

a finding that this case is “exceptional” and an award to Gabara of its costs and reasonable

19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 52 of Amended Complaint

52 of 356
attorneys’ fees, as provided by 35 U.S.C. § 285;
F. an accounting of all infringing sales and revenues, together with post-judgment interest
and pre-judgment interest from the first date of infringement of the Patents-in-Suit; and

G. such further and other relief as the Court may deem proper and just.

Dated: November 15, 2019 Respectfully submitted by:
Thaddeus Gabara

 

 

P.O. Box 512
New Providence, NJ 07974

Case #: 19-CV-09890-DLC FIRST AMENDED COMPLAINT Page 53 of Amended Complaint

53 of 356
Exhibit 1

Case #: 19-CV-09890-DLC Exhibit 1 - Page 1 -'131-Facebook 360/photos 3D

54 of 356
United States Patent

US0089

 

 

0131B2

.
3

 

 

 

(12) (10) Patent No.: US 8,930,131 B2
Gabara et al. (45) Date of Patent: Jan. 6, 2015
(54) METHOD AND APPARATUS OF (52) U.S. CL
PITYSICALLY MOVING A PORTABLE UNIT CPC veces G06T 15/00 (2013.01), GOIC 21/367
TO VIEW AN IMAGE OF A STATIONARY (2013.01); G@9B 29/007 (2013.01); GO9B
MAP 29/10 (2013.01); GO9G 5/02 (2013.01)
USPC cesseesesecessessessessssseeeesseccssssssnisneneneecee 701/409
(71) Applicant: TrackThings LLC, Murray Hill, NJ (58) Field of Classification Search
(US) USPC cee ccesscecsseseeeesseeessetecsssenenstaseeeseces 701/409
. See application file for complete search history.
(72) Inventors: Asher Thomas Gabara, Murray Hill, NJ
(US), Constance Marie Gabara, (56) References Cited
Murray Hill, NJ (US); Thaddeus John
Gabara, Murray Hill, NJ (US) US. PATENT DOCUMENTS
(73) Assignee: TrackThings LLC, Murray Hill, NJ 5,311,203 A * 5/1994 Norton cece S45/7
(US) 5,678,546 A * LO/1997 Trippe wuccenen 600/426
(Continued)
(*) Notice: Subject to any disclaimer, the term of this LER p war :
patent is extended or adjusted under 35 OTHER PUBLICATIONS
U.S.C. 154(b) by 0 days. Brown, Leonard D. and Hong Hua. “Magic lenses for augmented
virtual environments.” Computer Graphics and Applications, TERE
(21) Appl. No.: 14/257,349 26.4 (2006): 64-73.
(22) Filed: Apr. 21, 2014 Primary Examiner — ‘Vhomas ‘larcza
(65) Prior Publication Data Assistant Examiner — Alex Cc Dunn _
(74) Attorney, Agent, or Firm --- Thaddeus Gabara, Tyrean
US 2014/0229104 Al Aug. 14, 2014 Patent Prosecution Law Firm
Related U.S. Application Data (57) ABSTRACT
(63) Continuation of application No. 14/097,386, filed on A portable unit is moved along at least one of the orientations
Dec. 5, 2013, now Pat. No. 8,706,400, which is a of a vector. As the user moves the unit, images of the back-
continuation of application No. 13/967,299, filed on ground map appear on the screen of the portable device. The
Aug. 14, 2013, now Pat. No. 8.620,545, which is a user scans the stationary map presented on the screen of the
continuation of application No. 13/337,251, filed on portable unit. This has several benefits since now relative
Dec. 26, 2011, now Pat. No. 8,532,919. distances and angular displacements between objects that are
outside of the range of the screen of the handheld unit can be
(51) Int. Cl. immediately be located and placed into view on the screen of
GO6T 15/00 (2011.01) a portable unit. The handheld unit is like a Sliding Window
GOIC 21/36 (2006.01) which provides a view of this image of a stationary map lying
GO9B 29/00 (2006.01) in the background of the portable unit.
GO9B 29/10 (2006.01)
G09G 5/02 (2006.01) 21 Claims, 40 Drawing Sheets
90° 6s 8s 63 Stationary

180°.

270°

 

 

 

Case #: 19-CV-09890-DLC

 

 

 

 

Exhibit 1 - Page 2 - '131-Facebook 360/photos 3D

55 of 356
US 8,930,131 B2

 

 

 

 

  

 

Page 2
(56) References Cited 8,217,997 B2* 7/2012 Solomonet al. u.......6. 348/63
8,549,395 B2 10/2013 Graves et al.
U.S. PATENT DOCUMENTS 2005/0086597 Al 4/2005 Duperrouzel ef al.
2006/0090136 Al 4/2006 Miller et al.
5.815411 A *® 9/1998 Ellenby etal. oe 702/150 2006/0117269 Al 6/2006 Lai et al.
6.243.713 Bl 6/2001 Nelson et al. 2006/0274269 Al 12/2006 Koest
6,278,449 BI $/2001 Sugiarto et al. 2008/0288644 Al {1/2008 Gilfix ct al.
6.594406 BL® 7/2003 Hecht _.. 382/306 2009/0006338 Al 1/2009 Ives et al.
6,597,818 B2* 7/2003 Kumar etal. ...... va 382/294 2009/0043814 Al 2/2009 Karis et al.
6,920,392 B2* 7/2005 Adachi. .... .. 701/446 2009/0265611 Al 10/2009 Sengamedu et al.
7.353,108 B2* 4/2008 Adachi .... . TOL/410 2009/0305682 Al 12/2009 Spalink
7,543,758 B2* 6/2009 Dymetman et al. . 235/494 2010/0299615 AT E2010 Miluzzo et al.
7,765,261 B2* 7/2010 Rropivay occ 709/205 2011/0060998 Al = 3/2011 Schwartz et al.
7,861,180 B2 12/2010 Liuet al. 2012/0122574 AL* 5/2012 Fitzpatrick et al... 463°3
7,885,981 B2 2/2011 Kaufman et al. 2012/0192107 Al F2012 Kwon
8.015.259 B2 9/2011 Swahn 2013/0036347 Al 2/2013 Eftekhari et al.
8.056.019 B2* 11/2011 Borchardt ct al. .... 715/850
8.130.244 B2* 3/2012 Cooper .... . 345/633 * cited by examiner

Case #: 19-CV-09890-DLC

 

56 of 356

Exhibit 1 - Page 3 -'131-Facebook 360/photos 3D
US 8,930,131 B2

Sheet 1 of 40

Jan. 6, 2015

U.S. Patent

Que s0nd) QL Opy et

00 995 A ORE ORL 98K NRE DOR, CER ZOO NE SPR ER DRE SEK, 49D ORD FOR SEN HOD FR SFE JINN 20 ORR OUR DINE COR AE FON GRO UNE TERE ONC HERI HRD RE ORK TEE DORE ORR ONE TUFF OOK SH FEN OR

 

 

 

 

 

 

 

 

 

  

 

 

 

   

 

 

 

    

 

 

 

 

 

 

 

 

 

 

i L2r4 leh :
' OLE t, ‘iwm9T|,, <<, ¥2
‘ i ul Hi
t 9Z-1 f i 4UPy Ki it
as t TWO OWS rs
I t

| [Nueases] | wee
! i gee $4
vo} 1
| [esoneg] wT I .
wae i6L-H ii
| [} 49AIag AN ro tI
9 1aAleS peut ( oULE{UY tot POWW ti

E I

fot ‘ paeoghey| : |
' i 4 tj
!

NX Sob ' in a ne a i a as wok ‘

ss et se TAL eek ROS FOOL mt SiON SO SU PRE HY 98 UP SRR SE OP, SOE Sted SPL S68 SP OJ 0h FONE SF SOU AP SS FL PRE RS CU 298 Fe te Ha see

Qae a01id) BL S)1]

 

JBAIOS
dy

 

 

 

 

 

Exhibit 1 - Page 4 -'131-Facebook 360/photos 3D

57 of 356

Case #: 19-CV-09890-DLC
US 8,930,131 B2

Sheet 2 of 40

Jan. 6, 2015

U.S. Patent

Qe a0Lid) qzZ D Ww

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

 

 

 

 

 

 

 

 

 

 

 

 

IBAI3IS
(ayy

 

 

 

 

i

; 4
| zz] seyeedg + | [iaeisg i
i ube | quoydies ? "WULWUON)
\y oe Les cm
i, Perewes if i
\ Olt i
5 OLz i
| SSO/O1IM |e JOSS890i1g | ipdyy
ea 6+ |pseoghay, i!
; | UBBIDS YONOL Ez i
i i
; }
i i
i j
i i
i i
i }
i 3

Gaz aorid) V7 STA

   

 

 

bron
fouo0
nooo
ooo0
oooo

 

 

 

 

 

Exhibit 1- Page 5 - '131-Facebook 360/photos 3D

Case #: 19-CV-09890-DLC

58 of 356
U.S. Patent Jan. 6, 2015 Sheet 3 of 40 US 8,930,131 B2

 

 

 

 

 

 

 

 

 

Sen
%
a.
ING Se # 7 Ss
# o s* a eo
w w 4 %
SS a Wi
Stn, AY €
%
Sey
-%
af
%
#
é
Re
* aes
ia
Y
_ .
& a Ob S
oe ¥
WN a7 »
= \.. ‘
\\ XN a
gS “
“a 35
SS ray ?
iz
V7? a = 38
2 \ = we
weed | s
= Re
& te PSs a
LX" of Po"
mss,
ee
aa!
Real
eet
sae me ee ee EN ”
@
es _
. }
QO > ON
(led °
Case #: 19-CV-09890-DLC Exhibit 1 - Page 6 -'131-Facebook 360/photos 3D

59 of 356
U.S. Patent Jan. 6, 2015 Sheet 4 of 40 US 8,930,131 B2

 

 

 

 

 

FIG. 3b

Case #: 19-CV-09890-DLC Exhibit 1 - Page 7 -'131-Facebook 360/photos 3D

60 of 356
